OFFICE ACTION
Allowance Subject Matter
Claims 1 and 3-10 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 7,952,105 to R. Cok, does not anticipate or suggest such limitations as: “a second charge injection layer disposed on the metal reflective layer and partially exposed to the pixel opening region, wherein the second charge injection layer is a transparent structure, wherein each of the opposite sides of the metal reflective layer in the lengthwise direction extends from an edge of each of the opposite sides of the pixel opening region to outside the pixel opening region, and wherein each of opposite long sides of the metal reflective layer in a widthwise direction is positioned in the pixel opening region, and is spaced apart from long sides of the pixel opening region by a distance” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 12/15/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 04, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815